DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




            Unknown Heir A/K/A VIRGINIA JAHNKE,

                            Appellant,

                                v.

 VILLAGE OF LAKE TARPON, INC., and KEATHEL CHAUNCEY, as
                        Trustee,

                            Appellees.

                          No. 2D21-2990



                       September 30, 2022

Appeal from the County Court for Pinellas County; Edwin B. Jagger,
Judge.

Ann M. Allison of Allison Law Group, Temple Terrace; Daniel K.
Schaffner, Clearwater, for Appellant.
Leslie M. Conklin, Clearwater, for Appellee Keathel Chauncey.


Barbara Prasse-Anderson of Prasse-Anderson Law Group, Tampa,
for Appellee Village of Lake Tarpon, Inc.



PER CURIAM.
     Affirmed.

VILLANTI, ATKINSON, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.